DETAILED ACTION
This office action is in response to communication filed on April 1, 2022.

Response to Amendment
Amendments filed on April 1, 2022 have been entered.
The specification has been amended.
Claims 1, 3-10, 12-17 and 19 have been amended.
Claims 2, 11 and 18 have been cancelled.
Claims 1, 3-10, 12-17 and 20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 12), filed on 04/01/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 12), filed on 04/01/2022, with respect to the objections to claims 1, 3-10, 12-17 and 19 have been fully considered. In view of the amendments, the objections have been withdrawn.
	
Applicant’s arguments, see Remarks (p. 12-13), filed on 04/01/2022, with respect to the rejection of claims 1, 3-10, 12-17 and 20 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn (see Examiner’s Note below). 

Applicant’s arguments, see Remarks (p. 13-15), filed on 04/01/2022, with respect to the rejections of claims 1, 3-10, 12-17 and 20 under 35 U.S.C. 103 have been fully considered. In view of the amendments and the arguments, the rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew DeLizio (Reg. No. 52806), applicant’s representative, on 06/09/2022.
The application has been amended as follows: 

Regarding claim 1:
Claim language “wherein the 1-D inversion of the one or more second formation measurements is based on inversion results associated with the 1-D inversion of the first formation measurements at the first reference point” is replaced by “wherein the 1-D inversion of the one or more second formation measurements is based on inversion results associated with the 1-D inversion of the one or more first formation measurements at the first reference point”.
Claim language “steering the drill bit of the drill string based on the determined formation properties ahead of the drill bit” is replaced by “steering the drill bit of the drill string based on the 

Regarding claim 3:
Claim language “The method of claim 1, wherein the one or more first formation measurements comprise shallow formation measurements provided by a first of the at least one transmitter and a first of the at least one receiver separated by a first distance …” is replaced by “The method of claim 1, wherein the one or more first formation measurements comprise shallow formation measurements provided by a first transmitter of the at least one transmitter and a first receiver of the at least one receiver separated by a first distance …”

Regarding claim 5:
Claim language “The method of claim 1, further comprising weighting inversion results associated with the 1-D inversion of the first one or more formation measurements …” is replaced by “The method of claim 1, further comprising weighting inversion results associated with the 1-D inversion of the  first formation measurements …”

Regarding claim 12:
Claim language “The system of claim 9, wherein the one or more first formation measurements comprise shallow formation measurements provided by a first of the at least one transmitter and a first of the at least one receiver separated by a first distance, and deep formation measurements associated with the region around the drill string provided by the transmitter and a second receiver separated by a second distance …” is replaced by “The system of claim 9, wherein the one or more first formation measurements comprise shallow formation measurements provided by a first transmitter of the at least one transmitter and a first receiver of the at least one receiver separated by a first distance, and deep formation measurements associated with the region around the drill string provided by the first transmitter and a second receiver of the at least one receiver separated by a second distance …”

Regarding claim 16:
Claim language “obtain, from the logging tool, one or more second formation measurements associated with a region ahead of the drill bit, wherein the one or more first formation measurements are based, at least in part, on the signals” is replaced by “obtain, from the logging tool, one or more second formation measurements associated with a region ahead of the drill bit, wherein the one or more second formation measurements are based, at least in part, on the signals”.
Claim language “steer the drill bit of the drill string based on the determined formation properties ahead of the drill bit” is replaced by “steer the drill bit of the drill string based on the 

Regarding claim 17:
Claim language “The one or more non-transitory machine-readable media of claim 16, wherein the one or more first formation measurements comprise shallow formation measurements provided by a first of the at least one transmitter and a first of the at least one receiver separated by a first distance, and deep formation measurements associated with the region around the drill string provided by the first transmitter and a second receiver separated by a second distance …” is replaced by “The one or more non-transitory machine-readable media of claim 16, wherein the one or more first formation measurements comprise shallow formation measurements provided by a first transmitter of the at least one transmitter and a first receiver of the at least one receiver separated by a first distance, and deep formation measurements associated with the region around the drill string provided by the first transmitter and a second receiver of the at least one receiver separated by a second distance …” 

Examiner’s Note
Claims 1, 3-10, 12-17 and 20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “performing, with a 1-D look ahead inversion unit, a 1-D inversion of the one or more first formation measurements at a first reference point behind the drill bit” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., 1-D inversion, see specification at [0026]) to obtain additional data (see limitation “performing, with the 1-D look ahead inversion unit, a 1-D inversion of the one or more second formation measurements at a second reference point to determine the formation properties ahead of the drill bit, wherein the second reference point is ahead of the first reference point and the drill bit in a drilling direction, wherein the 1-D inversion of the one or more second formation measurements is based on inversion results associated with the 1-D inversion of the first formation measurements at the first reference point”). Except for the recitation of generic components (i.e., the drill bit), computer tools (i.e., a 1-D look ahead inversion unit, see Fig. 1, item 120, see also specification at [0026]), and the source/type of data being evaluated (i.e., formation measurements), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate collected data and obtain additional information.
the limitation “performing, with the 1-D look ahead inversion unit, a 1-D inversion of the one or more second formation measurements at a second reference point to determine the formation properties ahead of the drill bit, wherein the second reference point is ahead of the first reference point and the drill bit in a drilling direction, wherein the 1-D inversion of the one or more second formation measurements is based on inversion results associated with the 1-D inversion of the first formation measurements at the first reference point” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., 1-D inversion, see specification at [0026]). Except for the recitation of generic components (i.e., the drill bit), computer tools (i.e., the 1-D look ahead inversion unit, see Fig. 1, item 120, see also specification at [0026]), and the source/type of data being evaluated (i.e., formation measurements), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate collected data.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A method for determining formation properties ahead of a drill bit in a subsurface formation”;
“penetrating the subsurface formation with the drill bit of a drill string, wherein the drill string comprises a logging tool with at least one transmitter and at least one receiver”;
“transmitting, by the at least one transmitter, signals, wherein the at least one receiver receives the signals”;
“obtaining, from the logging tool, one or more first formation measurements associated with a region around the drill string, wherein the one or more first formation measurements are based, at least in part, on the signals”;
“obtaining, from the logging tool, one or more second formation measurements associated with a region ahead of the drill bit, wherein the one or more second formation measurements are based, at least in part, on the signals”; and 
“steering the drill bit of the drill string based on the determined formation properties ahead of the drill bit”.
These additional elements, when considered individually and in combination, integrate the judicial exception into a practical application by effecting a transformation or reduction of a particular article to a different state or thing. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)). 

Similarly, independent claims 9 and 16 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 3-8, 10, 12-15, 17 and 19-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1, 3-10, 12-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1.
Donderici (US 20140249754 A1, IDS record) discloses:
A method (Fig. 16) for determining formation properties ahead of a drill bit in a subsurface formation ([0073]: a method for calculating deep layer properties ahead of the drill bit (see [0089]), using inversion is presented), the method comprising: 
penetrating the subsurface formation with the drill bit (Fig. 32, item 3226 – “drill bit”) of a drill string (Fig. 32, item 3208 – “drill string”), wherein the drill string comprises a logging tool (Fig. 32, item  3205 – “sensor tool”) with at least one transmitter and at least one receiver ([0093]-[0094]: a system includes a drill string that includes a drill bit used to create a borehole by penetrating the subsurface formation, the system also including a sensor tool having transmitters and receivers (see also Fig. 1, [0034]) for collecting signals for analysis (see also [0095])); 
transmitting, by the at least one transmitter, signals, wherein the at least one receiver receives the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or ahead the tool (see also [0094])); 
obtaining, from the logging tool, one or more first formation measurements associated with a region around the drill string (Fig. 2, item 220, [0034], [0048]: a tool includes transmitters and receivers used to capture signals (shallow signals) in regions behind and around the tool), wherein the one or more first formation measurements are based, at least in part, on the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or ahead the tool (see also [0094])); 
performing, with a look ahead inversion unit (Fig. 1, item 126 – “data processing unit”, [0040]: data processing unit process data from shallow measurements), an inversion of the one or more first formation measurements at a first reference point behind the drill bit (Fig. 2, item 230; [0049]-[0050]: shallow signals are processed by inversion to obtain modeled signals (inverted borehole parameters, see Fig. 13, item 1331; Fig. 14, item 1431; [0068]) relative to regions adjacent and back of the tool (behind the drill bit); examiner interprets surrounding areas behind the tool reference to include at least one reference point); 
obtaining, from the logging tool, one or more second formation measurements associated with a region ahead of the drill bit (Fig. 2, item 220, [0034], [0048]: the tool includes transmitters and receivers used to capture signals (deep signals) in regions in front of the tool), wherein the one or more second formation measurements are based, at least in part, on the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or in front of the tool (see also [0094])); 
performing, with the look ahead inversion unit (Fig. 1, item 126 – “data processing unit”, [0040]: data processing unit process data from deep measurements), an inversion of the one or more second formation measurements at a second reference point to determine the formation properties ahead of the drill bit, wherein the second reference point is ahead of the first reference point and the drill bit in a drilling direction (Fig. 2, item 230; [0049]-[0050]: deep signals (see Fig. 13, item 1312) are processed (together with shallow signals, see Fig. 13, item 1311) by inversion (see Fig. 13, item 1331) to obtain look-ahead signals (see Fig. 13, [0068]), the look-ahead signals being used for determining deep layer properties ahead of the bit (see Fig. 16, [0073]); since the inverted borehole parameters correspond to areas near the tool, the layer properties ahead of the bit correspond to a reference point ahead of the drill bit and the reference point of the inversion of shallow measurements); and 
steering the drill bit of the drill string based on the determined formation properties ahead of the drill bit (Figs. 19, [0073], [0076]: look-ahead signal is used to determine properties of the formation ahead of the drill bit (see Fig. 16), which are used to make geo-steering decisions (see also [0040], [0051])).

Regarding the look ahead inversion unit being the 1-D look ahead inversion unit; and the inversions being 1-D inversions, Wu (WO 2016108913 A1) teaches:
“As will be described in further detail below, the knowledge-based look-ahead inversion techniques disclosed herein may utilize shallow and ultra-deep measurements from the LALA tool to define formation properties in layers behind a tool reference point and predict formation properties in layers ahead” (p. 3, lines 30-33: inversion techniques utilize shallow and ultra-deep measurements to determine formation properties behind and ahead of a tool reference point (see p. 8, last paragraph regarding a control unit used for processing the measurements));
“Method 300 in this case may then proceed to step 306, in which a formation model for look-ahead and/or look-around inversion may be defined based on the measurements obtained in step 302. In the steps following step 306, a look-ahead inversion may be performed (step 314) with the formation model to estimate formation properties ahead of the tool’s reference location (and drill bit) and make any adjustments to the planned wellbore path (step 316) as well as to the operating parameters of the drilling assembly for steering the wellbore (step 318) according to the adjusted path” (p. 9, lines 18-25: a formation model for look-ahead and/or look-around inversion is defined based on measurements, the look-ahead inversion being used for estimating formation parameters ahead of the tool’s reference location as well as for steering purposes); and
“In one or more embodiments, step 312 may include performing a one-dimensional (1D) inversion of the current layer’s formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or “resistivity profile”) for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool’s reference location” (p. 10, lines 35-32: shallow measurements collected using a look-ahead look-around (LALA) tool are used in a 1-D inversion to determine formation properties in surrounding areas behind the tool reference (drill bit; see Fig. 2; p. 6, lines 24-28; p. 9, lines 21-25)).

Tang (US 20210041590 A1) teaches:
	“At 806, the system synthesizes deep-resistivity measurements based on the shallow-resistivity model 702 created from real shallow-resistivity measurements. Specifically, the shallow-resistivity model may be used to create a shallow-resistivity log by interpolating the data between the measurement points. Based on such interpolation, characteristics of the deeper formation may be extrapolated to form a synthesized deep-resistivity log. Specifically, the same relationships that govern the interpolated data will govern the extrapolated data. At 808, the system creates an equivalent deep-resistivity formation model based on the synthesized deep-resistivity measurements. Specifically, the synthesized deep-resistivity measurements are inverted to produce an m-layer equivalent coarse model, where m is less than n and the height of the layers in the coarse model is greater than the height of the layers in the fine model” ([0032]-[0033]: deep resistivity measurements are synthesized based on a shallow-resistivity model obtained from shallow-resistivity measurements, with the synthesized deep-resistivity measurements being inverted to produce a formation model to solve for unknown look-around layers (see [0035]; see also Fig. 6 and [0053])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the 1-D inversion of the one or more second formation measurements is based on inversion results associated with the 1-D inversion of the first formation measurements at the first reference point,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 9. 
Donderici (US 20140249754 A1, IDS record) discloses:
A system (Figs. 1, 12 and 31-32) comprising: 
a drill string (Fig. 32, item 3208 – “drill string”) deployed downhole in a subsurface formation (Fig. 32), the drill string comprising a drill bit (Fig. 32, item 3226 – “drill bit”) and a logging tool (Fig. 32, item 3205 – “sensor tool”) with at least one transmitter (Fig. 1, item 110 – “transmitter or receiver”) and at least one receiver (Fig. 1, item 110 – “transmitter or receiver”), wherein the at least one transmitter transmits signals, and wherein the at least one receiver receives the signals ([0092]-[0095]: a drill string includes a sensor tool (logging tool) having an arrangement of transmitters and receivers (see also Fig. 1) for performing measurements to determine formation properties (see also [0034])); 
a processor (Fig. 31, items 3141 and 3144; [0089], [0095]: a controller and a processing unit are part of the system); and
a non-transitory machine readable medium (Fig. 31, item 3142 – ‘memory’) having program code ([0087], [0089]: memory stores data and instructions) executable by the processor to cause the processor to: 
obtain, from the logging tool, one or more first formation measurements associated with a region around the drill string (Fig. 2, item 220, [0034], [0048]: a tool includes transmitters and receivers used to capture signals (shallow signals) in regions behind and around the tool), wherein the one or more first formation measurements are based, at least in part, on the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or ahead the tool (see also [0094])); 
perform, with a look ahead inversion unit (Fig. 1, item 126 – “data processing unit”, [0040]: data processing unit process data from shallow measurements), an inversion of the one or more first formation measurements at a first reference point behind the drill bit (Fig. 2, item 230; [0049]-[0050]: shallow signals are processed by inversion to obtain modeled signals (inverted borehole parameters, see Fig. 13, item 1331; Fig. 14, item 1431; [0068]) relative to regions adjacent and back of the tool (behind the drill bit); examiner interprets surrounding areas behind the tool reference to include at least one reference point); 
obtain, from the logging tool, one or more second formation measurements associated with a region ahead of the drill bit (Fig. 2, item 220, [0034], [0048]: the tool includes transmitters and receivers used to capture signals (deep signals) in regions in front of the tool), wherein the one or more second formation measurements are based, at least in part, on the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or in front of the tool (see also [0094])); 
perform, with the look ahead inversion unit (Fig. 1, item 126 – “data processing unit”, [0040]: data processing unit process data from deep measurements), an inversion of the one or more second formation measurements at a second reference point to determine formation properties ahead of the drill bit, wherein the second reference point is ahead of the first reference point and the drill bit in a drilling direction (Fig. 2, item 230; [0049]-[0050]: deep signals (see Fig. 13, item 1312) are processed (together with shallow signals, see Fig. 13, item 1311) by inversion (see Fig. 13, item 1331) to obtain look-ahead signals (see Fig. 13, [0068]), the look-ahead signals being used for determining deep layer properties ahead of the bit (see Fig. 16, [0073]); since the inverted borehole parameters correspond to areas near the tool, the layer properties ahead of the bit correspond to a reference point ahead of the drill bit and the reference point of the inversion of shallow measurements); and 
steer the drill bit of the drill string based on the formation properties ahead of the drill bit (Figs. 19, [0073], [0076]: look-ahead signal is used to determine properties of the formation ahead of the drill bit (see Fig. 16), which are used to make geo-steering decisions (see also [0040], [0051])).

Regarding the look ahead inversion unit being the 1-D look ahead inversion unit; and the inversions being 1-D inversions, Wu (WO 2016108913 A1) teaches:
“As will be described in further detail below, the knowledge-based look-ahead inversion techniques disclosed herein may utilize shallow and ultra-deep measurements from the LALA tool to define formation properties in layers behind a tool reference point and predict formation properties in layers ahead” (p. 3, lines 30-33: inversion techniques utilize shallow and ultra-deep measurements to determine formation properties behind and ahead of a tool reference point (see p. 8, last paragraph regarding a control unit used for processing the measurements));
“Method 300 in this case may then proceed to step 306, in which a formation model for look-ahead and/or look-around inversion may be defined based on the measurements obtained in step 302. In the steps following step 306, a look-ahead inversion may be performed (step 314) with the formation model to estimate formation properties ahead of the tool’s reference location (and drill bit) and make any adjustments to the planned wellbore path (step 316) as well as to the operating parameters of the drilling assembly for steering the wellbore (step 318) according to the adjusted path” (p. 9, lines 18-25: a formation model for look-ahead and/or look-around inversion is defined based on measurements, the look-ahead inversion being used for estimating formation parameters ahead of the tool’s reference location as well as for steering purposes); and
“In one or more embodiments, step 312 may include performing a one-dimensional (1D) inversion of the current layer’s formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or “resistivity profile”) for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool’s reference location” (p. 10, lines 35-32: shallow measurements collected using a look-ahead look-around (LALA) tool are used in a 1-D inversion to determine formation properties in surrounding areas behind the tool reference (drill bit; see Fig. 2; p. 6, lines 24-28; p. 9, lines 21-25)).

Tang (US 20210041590 A1) teaches:
	“At 806, the system synthesizes deep-resistivity measurements based on the shallow-resistivity model 702 created from real shallow-resistivity measurements. Specifically, the shallow-resistivity model may be used to create a shallow-resistivity log by interpolating the data between the measurement points. Based on such interpolation, characteristics of the deeper formation may be extrapolated to form a synthesized deep-resistivity log. Specifically, the same relationships that govern the interpolated data will govern the extrapolated data. At 808, the system creates an equivalent deep-resistivity formation model based on the synthesized deep-resistivity measurements. Specifically, the synthesized deep-resistivity measurements are inverted to produce an m-layer equivalent coarse model, where m is less than n and the height of the layers in the coarse model is greater than the height of the layers in the fine model” ([0032]-[0033]: deep resistivity measurements are synthesized based on a shallow-resistivity model obtained from shallow-resistivity measurements, with the synthesized deep-resistivity measurements being inverted to produce a formation model to solve for unknown look-around layers (see [0035]; see also Fig. 6 and [0053])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the 1-D inversion of the one or more second formation measurements is based on inversion results associated with the 1-D inversion of the one or more first formation measurements at the first reference point,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 16. 
Donderici (US 20140249754 A1, IDS record) discloses:
One or more non-transitory machine-readable media (Fig. 31, item 3142 – ‘memory’) comprising program code ([0087], [0089]: memory stores data and instructions), the program code to: 
obtain, from a logging tool (Fig. 32, item 3205 – “sensor tool”), one or more first formation measurements associated with a region around a drill string (Fig. 32, item 3208 – “drill string”) that is penetrating a subsurface formation with a drill bit (Fig. 32, item 3226 – “drill bit”; Fig. 2, item 220, [0034], [0048]: a tool includes transmitters and receivers used to capture signals (shallow signals) in regions behind and around the tool), the drill string comprising the logging tool with at least one transmitter and at least one receiver ([0093]-[0094]: a system includes a drill string that includes a drill bit used to create a borehole by penetrating the subsurface formation, the system also including a sensor tool having transmitters and receivers (see also Fig. 1, [0034]) for collecting signals for analysis (see also [0095])), wherein the at least one transmitter transmits signals and the at least one receiver receives the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or ahead the tool (see also [0094])), and wherein the one or more first formation measurements are based, at least in part, on the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or ahead the tool (see also [0094]));
perform, with a look ahead inversion unit (Fig. 1, item 126 – “data processing unit”, [0040]: data processing unit process data from shallow measurements), an inversion of the one or more first formation measurements at a first reference point behind the drill bit (Fig. 2, item 230; [0049]-[0050]: shallow signals are processed by inversion to obtain modeled signals (inverted borehole parameters, see Fig. 13, item 1331; Fig. 14, item 1431; [0068]) relative to regions adjacent and back of the tool (behind the drill bit); examiner interprets surrounding areas behind the tool reference to include at least one reference point);
obtain, from the logging tool, one or more second formation measurements associated with a region ahead of the drill bit (Fig. 2, item 220, [0034], [0048]: the tool includes transmitters and receivers used to capture signals (deep signals) in regions in front of the tool), wherein the one or more first formation measurements are based, at least in part, on the signals ([0034]: transmitters and receivers are operated to capture signals behind, adjacent to, or in front of the tool (see also [0094])); 
perform, with the look ahead inversion unit (Fig. 1, item 126 – “data processing unit”, [0040]: data processing unit process data from deep measurements), an inversion of the one or more second formation measurements at a second reference point to determine formation properties ahead of the drill bit, wherein the second reference point is ahead of the first reference point and the drill bit in a drilling direction (Fig. 2, item 230; [0049]-[0050]: deep signals (see Fig. 13, item 1312) are processed (together with shallow signals, see Fig. 13, item 1311) by inversion (see Fig. 13, item 1331) to obtain look-ahead signals (see Fig. 13, [0068]), the look-ahead signals being used for determining deep layer properties ahead of the bit (see Fig. 16, [0073]); since the inverted borehole parameters correspond to areas near the tool, the layer properties ahead of the bit correspond to a reference point ahead of the drill bit and the reference point of the inversion of shallow measurements); and 
steer the drill bit of the drill string based on the determined formation properties ahead of the drill bit (Figs. 19, [0073], [0076]: look-ahead signal is used to determine properties of the formation ahead of the drill bit (see Fig. 16), which are used to make geo-steering decisions (see also [0040], [0051])).

Regarding the look ahead inversion unit being the 1-D look ahead inversion unit; and the inversions being 1-D inversions, Wu (WO 2016108913 A1) teaches:
“As will be described in further detail below, the knowledge-based look-ahead inversion techniques disclosed herein may utilize shallow and ultra-deep measurements from the LALA tool to define formation properties in layers behind a tool reference point and predict formation properties in layers ahead” (p. 3, lines 30-33: inversion techniques utilize shallow and ultra-deep measurements to determine formation properties behind and ahead of a tool reference point (see p. 8, last paragraph regarding a control unit used for processing the measurements));
“Method 300 in this case may then proceed to step 306, in which a formation model for look-ahead and/or look-around inversion may be defined based on the measurements obtained in step 302. In the steps following step 306, a look-ahead inversion may be performed (step 314) with the formation model to estimate formation properties ahead of the tool’s reference location (and drill bit) and make any adjustments to the planned wellbore path (step 316) as well as to the operating parameters of the drilling assembly for steering the wellbore (step 318) according to the adjusted path” (p. 9, lines 18-25: a formation model for look-ahead and/or look-around inversion is defined based on measurements, the look-ahead inversion being used for estimating formation parameters ahead of the tool’s reference location as well as for steering purposes); and
“In one or more embodiments, step 312 may include performing a one-dimensional (1D) inversion of the current layer’s formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or “resistivity profile”) for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool’s reference location” (p. 10, lines 35-32: shallow measurements collected using a look-ahead look-around (LALA) tool are used in a 1-D inversion to determine formation properties in surrounding areas behind the tool reference (drill bit; see Fig. 2; p. 6, lines 24-28; p. 9, lines 21-25)).

Tang (US 20210041590 A1) teaches:
	“At 806, the system synthesizes deep-resistivity measurements based on the shallow-resistivity model 702 created from real shallow-resistivity measurements. Specifically, the shallow-resistivity model may be used to create a shallow-resistivity log by interpolating the data between the measurement points. Based on such interpolation, characteristics of the deeper formation may be extrapolated to form a synthesized deep-resistivity log. Specifically, the same relationships that govern the interpolated data will govern the extrapolated data. At 808, the system creates an equivalent deep-resistivity formation model based on the synthesized deep-resistivity measurements. Specifically, the synthesized deep-resistivity measurements are inverted to produce an m-layer equivalent coarse model, where m is less than n and the height of the layers in the coarse model is greater than the height of the layers in the fine model” ([0032]-[0033]: deep resistivity measurements are synthesized based on a shallow-resistivity model obtained from shallow-resistivity measurements, with the synthesized deep-resistivity measurements being inverted to produce a formation model to solve for unknown look-around layers (see [0035]; see also Fig. 6 and [0053])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the 1-D inversion of the one or more second formation measurements is based on inversion results associated with the 1-D inversion of the one or more first formation measurements at the first reference point,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-8, 10, 12-15, 17 and 19-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857